NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
RONALD E. KAVANAGH,
Petiti0ner,
v.
DEPARTMENT OF HEALTH AND HUM_AN
SERVICES,
Respondent.
2010-3133
Petition for review of the Merit Systems Pr0tection
Board in case no. DCO752090253-I-2.
ON MOTION
0 R D E R
Upon consideration of the petitioner'S motion to
expedite,
IT ls OR1)ERED THA'r:
The motion is denied

2
FoR THE CoURT
JUN 2 3 2010 /s/ Jan Horba1y
Date J an Horba1y
cc: Ronald E. Kavanagh
Jeanne E. Davidson, Esq.
38
Clerk
F
'ILED
s. u oF APFEALs FOR
§§ Fr"cEsmL macon
JUN 23 2010
mm HORsALY
eisen